UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6284


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYL EUGENE WILLIAMSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:97-cr-00181-NCT-1)


Submitted:   June 16, 2011                   Decided:    June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darryl Eugene Williamson, Appellant Pro Se.    Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darryl Eugene Williamson appeals the district court’s

judgment denying his 18 U.S.C. § 3582(c) (2006) motion for a

reduction in sentence.     We have reviewed the record and find no

reversible error.     Accordingly, we deny Williamson’s motion for

appointment of counsel and affirm for the reasons stated by the

district court.     United States v. Williamson, No. 1:97-cr-00181-

NCT-1 (M.D.N.C. Feb. 7, 2011).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                                  2